
	

114 S2843 IS: To provide emergency supplemental appropriations to address the Zika crisis.
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2843
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2016
			Mr. Nelson (for himself, Mr. Reid, Mr. Schumer, Ms. Hirono, Ms. Warren, Mr. Franken, Mr. Durbin, Mrs. Feinstein, Mr. Menendez, Mr. Reed, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To provide emergency supplemental appropriations to address the Zika crisis.
	
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Health and Human Services and the Department of State, and related agencies for the fiscal year ending September 30, 2016, and for other purposes, namely:
			Title I
			Department of Health and Human Services
			Centers for Disease Control and Prevention
 CDC-Wide Activities and Program Support(Including Transfer of Funds)For an additional amount for CDC-Wide Activities and Program Support, $743,000,000, to remain available until expended, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, or other infectious diseases and related health outcomes, domestically and internationally; and to carry out titles II, III, and XVII of the Public Health Service (referred to in this title as the PHS Act) with respect to domestic preparedness and global health: Provided, That products purchased with these funds may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That funds may be used for purchase and insurance of official motor vehicles in foreign countries: Provided further, That the provisions in section 317S of the PHS Act shall apply to the use of funds appropriated in this paragraph as determined by the Director of the Centers for Disease Control and Prevention (CDC) to be appropriate: Provided further, That funds appropriated in this paragraph may be used for grants for the construction, alteration, or renovation of nonfederally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That funds appropriated in this paragraph may be used for acquisition of real property (including long-term ground leases) and equipment, and construction, demolition, or renovation of facilities, including construction on leased land: Provided further, That funds appropriated in this paragraph may be transferred by the Director of CDC to other accounts of the CDC for the purposes provided in this paragraph: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That, upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the amount appropriated in this paragraph is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Departmental Management
 Public Health and Social Services Emergency Fund(Including Transfer of Funds)For an additional amount for Public Health and Social Services Emergency Fund, $233,000,000, to remain available until expended, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, or other infectious diseases and related health outcomes, domestically and internationally; to develop necessary countermeasures and vaccines, including the development and purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, and administrative activities; for carrying out titles II, III, and XVII of the PHS Act with respect to domestic preparedness and global health; and for carrying out title III of the PHS Act and title V of the Social Security Act to provide health care and related services in areas affected by Zika virus: Provided, That funds appropriated in this paragraph may be used to procure security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act, as amended by this Act): Provided further, That paragraphs (1) and (7)(C) of subsection (c) of section 319F–2 of the PHS Act, but no other provisions of such section, shall apply to such security countermeasures procured with funds appropriated in this paragraph: Provided further, That products purchased with funds appropriated in this paragraph may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That funds appropriated in this paragraph may be transferred to the fund authorized by section 319F–4 of the PHS Act: Provided further, That funds appropriated in this paragraph may, for purposes of providing primary health services in areas affected by Zika virus, other vector-borne diseases, or other infectious diseases, be used to assign National Health Service Corps (NHSC) members to Puerto Rico and other Territories, notwithstanding the assignment priorities and limitations in or under sections 333(a)(1)(D), 333(b), or 333A(a) of the PHS Act, and to make NHSC Loan Repayment Program awards under section 338B of such Act: Provided further, That funds may be awarded for projects of regional and national significance in Puerto Rico and other Territories authorized under section 501 of the Social Security Act, notwithstanding section 502 of such Act: Provided further, That funds may be used for the alteration or renovation of nonfederally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That funds appropriated in this paragraph may be transferred to other appropriations of the Department of Health and Human Services, as determined by the Secretary to be appropriate, to be used for the purposes specified in this paragraph: Provided further, That any transfers of these funds shall be made in consultation with the Office of Management and Budget: Provided further, That the transfer authority provided in this paragraph is in addition to any other transfer authority provided by law: Provided further, That, upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the amount appropriated in this paragraph is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			National Institutes of Health
 National Institute of Allergy and Infectious DiseasesFor an additional amount for National Institute of Allergy and Infectious Diseases, $277,000,000, to remain available until expended, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, or other infectious diseases and related health outcomes, domestically and internationally, including expenses related to carrying out section 301 and title IV of the PHS Act: Provided, That such funds may be transferred by the Director of the National Institutes of Health (NIH) to other accounts of the NIH for the purposes provided in this paragraph: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That, upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the amount appropriated in this paragraph is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Food and Drug Administration
 Salaries and ExpensesFor an additional amount for Salaries and Expenses, $10,000,000, to remain available until expended, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, or other infectious diseases and related health outcomes, domestically and internationally, and to develop necessary medical countermeasures and vaccines, including the review, regulation, and post market surveillance of vaccines and therapies, and administrative activities: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			General Provisions—This Act(Including Transfer of Funds)
 101.For purposes of preventing, preparing for, and responding to Zika virus, other vector-borne diseases, or other infectious diseases and related health outcomes domestically and internationally, the Secretary of Health and Human Services may use funds provided in this Act—
 (1)to acquire, lease, construct, alter, renovate, equip, furnish, or manage facilities outside of the United States, as necessary to conduct such programs, in consultation with the Secretary of State, either directly for the use of the United States Government or for the use, pursuant to grants, direct assistance, or cooperative agreements, of public or nonprofit private institutions or agencies in participating foreign countries; and
 (2)to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 C.F.R. 37.104)), within the United States and abroad: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management.
 102.Section 3304 of title 5, United States Code, is amended by adding at the end the following:  (g)The heads of the Department of Health and Human Services, Department of State, and the Agency for International Development may appoint, without regard to the provisions of sections 3309 through 3319, candidates needed for positions to perform critical work in direct response to a public health threat requiring an immediate response for which—
 (1)public notice has been given; and (2)the Secretary of Health and Human Services has determined that such a public health threat exists..
 103.Funds appropriated by this title may be used to reimburse accounts administered by the Department of Health and Human Services for obligations incurred for Zika virus response prior to the enactment of this Act.
			Transfer Authority
 104.Funds appropriated to the Department of Health and Human Services in this Act may be transferred to and merged with other Federal accounts for purposes specified in this Act following consultation with the Office of Management and Budget: Provided, That such transfer authority shall be in addition to any other transfer authority provided by law: Provided further, That, upon a determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation.
 105.Section 319F–2(c)(1)(B) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(1)(B)) is amended— (1)in clause (i)(III)(bb), by striking ; or and inserting a semicolon;
 (2)in clause (ii), by striking the period and inserting ; or; and (3)by adding the following new clause:
				
 (iii)(I)the Secretary determines to be a necessary countermeasure to diagnose, mitigate, prevent, or treat harm from any infectious disease that may pose a threat to the public health; and
 (II)(aa)is approved or cleared under chapter V of the Federal Food, Drug, and Cosmetic Act, or licensed under section 351 of this Act; or
 (bb)is a countermeasure for which the Secretary determines that sufficient and satisfactory clinical experience or research data (including data, if available, from pre-clinical and clinical trials) support a reasonable conclusion that the countermeasure will qualify for approval or licensing within 10 years after the date of a determination under subclause (I)..
			106.(a)In general
 (1)For purposes of title XIX of the Social Security Act, for the one year period beginning with the first day of the first full fiscal quarter following enactment of this section, the Federal medical assistance percentage (FMAP) under section 1905(b) of such Act for the Territories specified in paragraph (2) shall be raised from 55 percent to 65 percent. Any net increase in payment to such a territory under section 1903(a) of such Act, which is attributable to such raised FMAP, shall be disregarded in applying sections 1108(f) and 1108(g) of such Act to the territory.
 (2)The Territories specified in this paragraph are the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.
 (b)Availability of appropriations for implementing increased FMAPWith respect to the amount needed for purposes of implementing the raised FMAP under subsection (a) for each of fiscal years 2016 and 2017, such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Title II
			Department of State and Other International Programs
			Administration of Foreign Affairs
 Diplomatic and Consular ProgramsFor an additional amount for Diplomatic and Consular Programs, $14,594,000, to remain available until September 30, 2017, for necessary expenses to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That up to $2,419,000 may be made available for medical evacuation costs of any other Department or agency of the United States under the Chief of Mission authority, and may be transferred to any other appropriation of such Department or agency for such costs: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Administration of Foreign Affairs
 Emergencies in the Diplomatic and Consular ServiceFor an additional amount for Emergencies in the Diplomatic and Consular Services, $4,000,000 for necessary expenses to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Administration of Foreign Affairs
 Repatriation Loans Program AccountFor an additional amount for Repatriation Loans Program Account for the cost of direct loans, $1,000,000, to support the response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize an additional amount of gross obligations for the principal amount of direct loans not to exceed $1,880,406: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Other
 Global Health ProgramsFor an additional amount for Global Health Programs, $325,000,000, to remain available until expended, for necessary expenses for assistance or research to prevent, treat, or otherwise respond to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That funds appropriated under this heading may be made available for multi-year funding commitments to incentivize the development of global health technologies: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			International Assistance Programs
			International Security Assistance
 Nonproliferation, Anti-Terrorism, Demining and Related ProgramsFor an additional amount for Nonproliferation, Anti-Terrorism, Demining and Related Programs, $8,000,000, to remain available until September 30, 2017, for necessary expenses to support response and research efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Multilateral Assistance
 International Organizations and ProgramsFor an additional amount for International Organizations and Programs, $13,500,000, to remain available until September 30, 2017, for necessary expenses to support response and research efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			Agency for International Development
 Operating ExpensesFor an additional amount for Operating Expenses, $10,000,000, to remain available until September 30, 2017, for necessary expenses to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amount shall be available only if the President designates such amount as an emergency requirement pursuant to section 251(b)(2)(A).
			General Provisions—Department of State and Other International Programs
			Use of Ebola Balances for Other Infectious Diseases
 201.Unobligated balances of amounts appropriated under title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall also be available for necessary expenses for operations, assistance, or research to prevent, treat, or otherwise respond to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That amounts repurposed pursuant to this section are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That such amounts shall be available only if the President designates such amounts as an emergency requirement pursuant to section 251(b)(2)(A).
			Transfer Authority
 202.(a)Funds appropriated by this Act under the headings Global Health Programs, Nonproliferation, Anti-Terrorism, Demining and Related Programs, International Organizations and Programs, and Operating Expenses may be transferred to, and merged with, funds appropriated by this Act under such headings to carry out the purposes of this Act.
 (b)Funds appropriated by this Act under the headings Diplomatic and Consular Programs, Emergencies in the Diplomatic and Consular Service, and Repatriation Loan Programs may be transferred to, and merged with, funds appropriated by this Act under such headings to carry out the purposes of this Act.
 (c)The transfer authorities provided by this section are in addition to any other transfer authority provided by law.
 (d)Upon a determination that all or part of the funds transferred pursuant to the authorities provided by this section are not necessary for such purposes, such amounts may be transferred back to such appropriations.
			Reimbursement Authority
 203.Funds appropriated by this Act may be used to reimburse accounts administered by the United States Agency for International Development and the Department of State for obligations incurred for Zika virus response prior to the enactment of this Act.
			Availability of Funds for International Operations
 204.Section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)) shall not apply to funds appropriated by this Act.
			Notwithstanding Authority
 205.Funds appropriated or otherwise made available under this Act and prior Acts making appropriations for the Department of State, Foreign Operations, and Related Programs that are made available to support Zika virus response and related activities may be made available notwithstanding any other provision of law.
			Personal Service Contractors
 206.Funds available in this Act to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases may be used to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 C.F.R. 37.104)) in the United States or abroad: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management.
